Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of group II, i.e. claim 10-18, in the reply filed on December 28, 2021 is acknowledged.

Claim Objections
Claim 13 is objected to because of the following informalities:  The term “said detection module” lacks antecedent basis.  For the purposes of applying prior art, the Examiner interprets the term as wherein said module comprises a detection module.    Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolokotronis (U.S. Publication No. 2015/0144758).
Kolokotronis, in figure 13, discloses:
Claim 10: An antenna rotator comprising: a housing (2028) having an access port (inside area of seal 2021); a motor drive assembly (2032,2034) carried in said housing, said motor drive assembly adapted to be coupled to an antenna (114, fig. 2); an interface 
Claim 11: wherein at least a portion of said module extends through said access port (fig. 12).
Claim 12: wherein said module includes a cover (2000) to seal said access port (para. [0211]).
Claim 13:  wherein said module includes a lock mechanism (fastener(s) assembly shown in fig. 12) to selectively secure said detection module to said housing.
Claim 14: wherein said lock mechanism is receivable in an aperture (fastener aperture shown in fig. 12) disposed in said housing to selectively retain said module to said housing.
Claim 16: wherein said electrical component comprises a position sensor (Since the device is an optical encoder it inherently includes a sensor to measure the position) configured to monitor a position of an encoder (2022) rotatably carried by a drive shaft (2014) of a motor (2032) provided by said motor drive assembly.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kolokotronis.
Claims 17 and 18: Kolokotronis fails to explicitly disclose wherein said encoder is a magnetic encoder disk that is rotatably carried by said drive shaft, wherein said position sensor monitors the position of said magnetic encoder disk to identify a position of said drive shaft of said motor; and wherein said position sensor is positioned to monitor a circumferential edge of said magnetic encoder disk.  However, Kolokotronis, in paragraph [0041], discloses using a magnetic encoder disk in place of the optical encoder.  The courts have held that the simple substitution of one known element for another to obtain predictable results is considered obvious.  It would have been obvious to one of ordinary skill in the art to have substituted the optical encoder with a magnetic disk encoder in order to have provided the positioning detector of said drive shaft.  
The modified invention of Kolokotronis would have realized wherein said position sensor is positioned to monitor a circumferential edge of said magnetic encoder disk (Since the encoder is a magnetic disk encoder it is inherent for said position sensor to monitor a circumferential edge of said magnetic encoder disk).
 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert Karacsony/Primary Examiner, Art Unit 2845